MANDATE

THE STATE OF TEXAS

TO THE 365TH JUDICIAL DISTRICT COURT OF DIMMIT COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on October 1, 2014, the cause upon appeal to
revise or reverse your judgment between

Steven Stamps and Eva Stamps, Appellant

V.

Alva Elia Ruiz, Appellee

No. 04-14-00062-CV and Tr. Ct. No. 12-08-11759-DCVAJA

was determined, and therein our said Court of Appeals made its order in these words:


    In accordance with this court’s opinion of this date, this appeal is
DISMISSED. Appellants’ motion to dismiss this appeal is GRANTED. It is
ORDERED that Appellee Alva Elia Ruiz recover her costs of this appeal from
Appellants Steven Stamps and Eva Stamps.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on May 22, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                             BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                         No. 04-14-00062-CV

                                 Steven Stamps and Eva Stamps

                                                      v.

                                             Alva Elia Ruiz

     (NO. 12-08-11759-DCVAJA IN 365TH JUDICIAL DISTRICT COURT OF DIMMIT COUNTY)


TYPE OF FEE                  CHARGES         PAID            BY
MOTION FEE                           $5.00   PAID            EVA STAMPS
MOTION FEE                          $10.00   PAID            EVA STAMPS
MOTION FEE                          $10.00   E-PAID          ARIC GARZA
MOTION FEE                          $20.00   E-PAID          ARIC GARZA
MOTION FEE                          $10.00   E-PAID          ARIC GARZA
REPORTER'S RECORD                $1,375.00   PAID            EVA STAMPS
MOTION FEE                          $10.00   E-PAID          CARLOS MUNIZ
INDIGENT                            $25.00   PAID            EVA STAMP
STATEWIDE EFILING FEE               $20.00   PAID            EVA STAMP
FILING                            $100.00    PAID            EVA STAMP
SUPREME COURT CHAPTER 51
FEE                                $50.00    PAID            EVA STAMP
CLERK'S RECORD                    $343.00    UNKNOWN


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this May 22, 2015.

                                                           KEITH E. HOTTLE, CLERK



                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853